Shulman, Judge.
This court having entered on January 25, 1979, a judgment in the above-styled case, 149 Ga. App. 16 (253 SE2d 563), affirming the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in Dept. of Transp. v. Ridley, 244 Ga. 49 (1979), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court. In so ruling, we note that the parties will be free to raise in the trial court issues not considered by this court in the interlocutory review. See C. & S. Nat. Bank v. Burden, 145 Ga. App. 402 (3) (244 SE2d 244).

Judgment reversed.


Quillian, P. J., and Birdsong, J., concur.

Argued October 10, 1978
Decided September 4, 1979
Rehearing denied September 24, 1979.
Warren N. Coppedge, Jr., Richard L. Chambers, Deputy Assistant Attorney General, Bruce Edenfield, Marion O. Gordon, Assistant Attorneys General, Susan Bisson, for appellant.
Robert B. Adams, for appellees.